Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peyali D. Chowdhury on 10 June 2022.

The application has been amended as follows:  
Claim 10. (Currently Amended)  line 1, was “claim 3” has been replaced with -- claim 1--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Kolasa et al. (US 10,130,146) shows: a retaining device (50) comprising: 
a receiving member (52) attached to one of either a main body or a movable body; and 
an engagement member (54) attached to the other of the main body or the movable body; 
wherein the receiving member comprises: 
a base part (68) attached to the one; a first elastic piece (72; first of two) supported by the base part; and a second elastic piece (72; second of two) supported by the base part; the engagement member has an engaging protrusion (150) that passes between the first elastic piece and the second elastic piece and is retained at a retaining position; 
an interval (distance between flexible elements, Fig.3) between the first elastic piece and the second elastic piece is narrower than the engaging protrusion further to one side than the retaining position in a relative movement direction of the engaging protrusion; and 
further to the one side than the retaining position in the relative movement direction of the engaging protrusion, (taken to mean non-uniform thickness; Fig.3) one of the first elastic piece and the second elastic piece bends more easily than the other.
 
Kolasa et al. fails to show: the engagement member comprises a base part of the engagement member attached to the other, and the engaging protrusion that is movable in a direction perpendicular to the relative movement direction with respect to the base part of the engagement member thereof, the engaging protrusion being a separate member.

While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675